DETAILED ACTION
	This action is responsive to the claim amendments and Applicant’s remarks filed 26 August 2022. Examiner acknowledges the amendments to claims 1, 33, 36-37, and 40-42. Claims 1-2, 4, 6-14, 15-16, 20, 25-29, 33-34, 36-37, and 39-42 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 September 2022 has been entered.

Claim Objections
Claim 36 is objected to because of the following informalities: “the first and second series of temporary locations” (line 13) should read “the first series of temporary locations and the second series of temporary locations”; “the first and second series of the temporary locations (lines 13-14) should read “the first series of temporary locations and the second series of temporary locations”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “different than the first coordinate system” (line 6), wherein this limitation is considered to be unclear as it is unclear what is being referred to as different than the first coordinate system. It is unclear what the term different is meant to mean in the context of the claim and specification. For example can the second coordinate system and first coordinate system be considered different merely based on the names (first and second being different terms). Or can the sensors the create the coordinate system being different elements mean they are different?
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-8, 12-15, 20, 25, 33-34, 36-37, and 39-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinhold (US-20120253201-A1, previously presented).

Regarding claim 1, Reinhold teaches 
A system comprising: 
a first markerless sensor located in a first position and configured to generate a first set of data in a first coordinate system indicative of positions of at least a portion of a body over a period of time (the mobility monitoring system includes multiple cameras 201 and 202, mounted on a tracker system equipped to follow the motion of a subject at a constant scale and collect data to quantitatively determine that motion. In the illustrated embodiment, a light source 101 maintains a constant pitch on the subject 102 and a tracker holds the subject's trunk at the center of a field of view as depicted in the sequence shown in FIG. 1. Stereo cameras 201 and 202 are able to find the same spot each time data is collected and measure the variations of local range (Reinhold, Paragraph [0044]), wherein one of stereo cameras 201 and 202 is considered the first markerless sensor and the other of stereo cameras 201 and 202 is considered the second markerless sensor); 
a second markerless sensor located in a second position and configured to generate a second set of data in a second coordinate system, different than the first coordinate system (the stereo cameras use an Aptina MT9V034 CMOS sensor (Aptina, 2004). This sensor allows for agile image size that ranges up to 752.times.480 pixels (Reinhold, Paragraph [0047]), wherein because the sensors are collecting data in two dimensions relative to the position of the respective sensor, the second coordinate system would be different from the first coordinate system), indicative of positions of the at least a portion of the body over the period of time (Paragraph [0044]); 
a processor (This implementation assumes that the SoC technology contains as a minimum, camera interfaces, display/audio interfaces, general purpose processing unit(s), a graphical processing unit, and a digital signal processor (Paragraph [0098])); and 
a memory comprising logical instructions that (The device also integrates on-chip memory, external memory interfaces, memory management (Paragraph [0199])), when executed by the processor, cause the processor to: 
process the first set of data and the second set of data using an extended Kalman filter (A Track Subject's Body sub-function 902 processes the output color imagery to maintain the subject at the center of the screen (Paragraph [0084]); The same motion estimation filters used by the track body function may be suitably used to track the individual spots and to help determine the local velocity. The ensemble of spots may be tracked using a particle filter, a nonlinear extension of a Kalman filter designed to track sets of points (Paragraph [0086])); and 
rotate at least one of the first coordinate system and the second coordinate system into a common coordinate system (The point cloud is suitably used to generate a mesh model for the subject. The normals to the facets of the mesh may then be back propagated to the skeletal structure. In addition, an intermediate model generated by fusing the skeletal structure and mesh model by this process is used to generate a shadowing avatar. Further, the color imagery may be used to texture the mesh model and to generate a 3D model that may be rotated during observation to allow all sides of the subject to be viewed such as during walking or attempting to maintain balance (Paragraph [0062])); 
wherein the respective positions in the respective set of data of a respective rotated coordinate system are transformed into the common coordinate system (Reference is made to FIG. 3 which shows the basic geometry used in the supporting analyses. An individual spot is imaged in both the right and the left cameras 301 and 302. The positions of the cameras and the pattern generators are known. Thus, recreation of a three dimensional set of points representative of the subject's body becomes simple geometry. The three dimensional position and velocity of each spot is then used to build a 3D point cloud for the subject (Paragraph [0061], Figure 3)).

Regarding claim 2, Reinhold teaches 
The system of claim 1, wherein the memory further comprises instructions that, when executed by the processor, cause the processor to generate a third set of data based on both the first set of data and the second set of data (The optical flow data is processed to obtain the "hinge points" for the motion. This optical flow data is then mapped against a human body model to obtain joint motion in a Create Motion Data sub-function 905 (Paragraph [0087]), wherein the hinge points and mapped data is considered the third set of data).

Regarding claim 4, Reinhold teaches 
The system of claim 2, wherein the third set of data is indicative of joint positions of the at least a portion of the body over the period of time (The output of the Track Subject's Segments sub-function 903 and the Construct 3D Range Model sub-function 904 may be fused in the Create Motion Data sub-function 905 to generate data in the expected form, such as joint angles and velocities (Paragraph [0089])).

Regarding claim 6, Reinhold teaches 
The system of claim 2, wherein the third set of data is indicative of joint angles of the at least a portion of the body over the period of time (The output of the Track Subject's Segments sub-function 903 and the Construct 3D Range Model sub-function 904 may be fused in the Create Motion Data sub-function 905 to generate data in the expected form, such as joint angles and velocities (Paragraph [0089])).

Regarding claim 7, Reinhold teaches 
The system of claim 1, wherein the first set of data includes data points indicative of a position for a plurality of predetermined portions of the at least a portion of the body over the period of time (The output of the Track Subject's Segments sub-function 903 and the Construct 3D Range Model sub-function 904 may be fused in the Create Motion Data sub-function 905 to generate data in the expected form, such as joint angles and velocities. A human body model places constraints upon the calculations (Paragraph [0089]), wherein identifying joint angle/velocities based on a human body model reads on the data being a predetermined portion of the body; (Paragraph [0044]), wherein tracking the trunk as the center also reads on being a predetermined portion of the body); and 
wherein the second set of data includes data points indicative of a position for the plurality of predetermined portions of the at least a portion of the body over the period of time (Paragraph [0089], [0044])).

Regarding claim 8, Reinhold teaches 
The system of claim 7, wherein for each of the plurality of predetermined portions of the at least a portion of the body, the first set of data and the second set of data indicate either: 
a specific position for that portion of the at least a portion of the body (The output of the Track Subject's Segments sub-function 903 and the Construct 3D Range Model sub-function 904 may be fused in the Create Motion Data sub-function 905 to generate data in the expected form, such as joint angles and velocities. A human body model places constraints upon the calculations (Paragraph [0089]), wherein identifying joint angle/velocities based on a human body model reads on the data being indicative of specific positions); 
an inferred position for that portion of the at least a portion of the body; or 
no position for that portion of the at least a portion of the body.

Regarding claim 12, Reinhold teaches 
The system of claim 7, wherein the plurality of predetermined portions of the at least a portion of the body comprise one or more joints in at least a portion of a human body (Paragraph [0089]).

Regarding claim 13, Reinhold teaches 
The system of claim 1, wherein the at least a portion of a body comprises the upper body of a human (Paragraph [0044]).

Regarding claim 14, Reinhold teaches 
The system of claim 1, wherein the at least a portion of a body comprises the lower body of a human (the foot camera 504 improves the tracking of the feet and quantification of foot strike (Paragraph [0067]).

Regarding claim 15, Reinhold teaches 
The system of claim 1, wherein the coordinate system is one of: 
the first coordinate system; 
the second coordinate system; or 
a coordinate system different from both the first coordinate system and the second coordinate system (Reference is made to FIG. 3 which shows the basic geometry used in the supporting analyses. An individual spot is imaged in both the right and the left cameras 301 and 302. The positions of the cameras and the pattern generators are known. Thus, recreation of a three dimensional set of points representative of the subject's body becomes simple geometry. The three dimensional position and velocity of each spot is then used to build a 3D point cloud for the subject (Paragraph [0061]); The point cloud is suitably used to generate a mesh model for the subject. The normals to the facets of the mesh may then be back propagated to the skeletal structure. In addition, an intermediate model generated by fusing the skeletal structure and mesh model by this process is used to generate a shadowing avatar. Further, the color imagery may be used to texture the mesh model and to generate a 3D model that may be rotated during observation to allow all sides of the subject to be viewed such as during walking or attempting to maintain balance (Paragraph [0062]); The structured light projector projects illuminated spots on the subject; the spots are aligned in a two-dimensional plane and the centroids of the spots are equally spaced along both axes of the two-dimensional plane (Paragraph [0287])).

Regarding claim 20, Reinhold teaches 
The system of claim 1, wherein the memory further comprises instructions that, when executed by the processor, cause the processor to generate: 
a third set of data based on both the first set of data and the second set of data, the third set of data including data points indicative of estimates of at least one of joint positions and joint angles of the at least a portion of the body over the period of time (The optical flow data is processed to obtain the "hinge points" for the motion. This optical flow data is then mapped against a human body model to obtain joint motion in a Create Motion Data sub-function 905 (Paragraph [0087]), wherein the hinge points and mapped data is considered the third set of data); and 
a fourth set of data based on fusing the first set of data and the second set of data, the fourth set of data including data points indicative of weighted positions of the portion of the body over the specific period of time, the weighted positions based off of the positions in the first set of data, positions in the second set of data, or a combination thereof (Reference is made to FIG. 3 which shows the basic geometry used in the supporting analyses. An individual spot is imaged in both the right and the left cameras 301 and 302. The positions of the cameras and the pattern generators are known. Thus, recreation of a three dimensional set of points representative of the subject's body becomes simple geometry. The three dimensional position and velocity of each spot is then used to build a 3D point cloud for the subject (Paragraph [0061]); The point cloud is suitably used to generate a mesh model for the subject. The normals to the facets of the mesh may then be back propagated to the skeletal structure. In addition, an intermediate model generated by fusing the skeletal structure and mesh model by this process is used to generate a shadowing avatar. Further, the color imagery may be used to texture the mesh model and to generate a 3D model that may be rotated during observation to allow all sides of the subject to be viewed such as during walking or attempting to maintain balance (Paragraph [0062])).

Regarding claim 25, Reinhold teaches 
The system of claim 20, wherein the processor processes the fourth set of data with a Kalman filter (The same motion estimation filters used by the track body function may be suitably used to track the individual spots and to help determine the local velocity. The ensemble of spots may be tracked using a particle filter, a nonlinear extension of a Kalman filter designed to track sets of points (Paragraph [0086])).

Regarding claim 33, Reinhold teaches 
The system of claim 20, wherein the first location of the first markerless sensor is a fixed location relative to the body (In the illustrated embodiment, a light source 101 maintains a constant pitch on the subject 102 and a tracker holds the subject's trunk at the center of a field of view as depicted in the sequence shown in FIG. 1. Stereo cameras 201 and 202 are able to find the same spot each time data is collected and measure the variations of local range (Paragraph [0044]), wherein a start is considered to read on the first position); 
wherein the second location of the second markerless sensor comprises a series of temporary locations relative to the body through which the second markerless sensor is moved (Wherein movement of the sensor as the subject moves is considered to read on temporary locations), wherein one of the temporary locations is an optimal second location (The foot angle calculation may be approximated using the stereo cameras. With the information from this calculation, the floor level camera in the expanded system provides a more accurate measure. When the view angle for the cameras are suboptimal, the model derived may be used to derive the angle thus sense variations of the angle during walking (Paragraph [0246])); and 
wherein the optimal second location is determined by iteratively altering the second location of the second markerless sensor relative to the body through the series of temporary locations, and at each temporary location, checking an accuracy of the estimates of at least one of joint positions and joint angles of the portion of the body over the specific period of time in the third set of data to determine the optimal second location for the second markerless sensor (When the view angle for the cameras are suboptimal, the model derived may be used to derive the angle thus sense variations of the angle during walking. This information may be used to enhance the lower regime of the mesh model (Paragraph [0246])).

Regarding claim 34, Reinhold teaches 
The system of claim 33, wherein the first set of data includes data points indicative of a position for a plurality of predetermined portions of the at least a portion of the body over the period of time (The output of the Track Subject's Segments sub-function 903 and the Construct 3D Range Model sub-function 904 may be fused in the Create Motion Data sub-function 905 to generate data in the expected form, such as joint angles and velocities. A human body model places constraints upon the calculations (Paragraph [0089]), wherein identifying joint angle/velocities based on a human body model reads on the data being a predetermined portion of the body; (Paragraph [0044]), wherein tracking the trunk as the center also reads on being a predetermined portion of the body); 
wherein the second set of data includes data points indicative of a position for the plurality of predetermined portions of the at least a portion of the body over the period of time (The output of the Track Subject's Segments sub-function 903 and the Construct 3D Range Model sub-function 904 may be fused in the Create Motion Data sub-function 905 to generate data in the expected form, such as joint angles and velocities. A human body model places constraints upon the calculations (Paragraph [0089]), wherein identifying joint angle/velocities based on a human body model reads on the data being a predetermined portion of the body; (Paragraph [0044]), wherein tracking the trunk as the center also reads on being a predetermined portion of the body); 
wherein for each of the plurality of predetermined portions of the at least a portion of the body, the first set of data and the second set of data indicate either: 
a specific position for that portion of the at least a portion of the body (The output of the Track Subject's Segments sub-function 903 and the Construct 3D Range Model sub-function 904 may be fused in the Create Motion Data sub-function 905 to generate data in the expected form, such as joint angles and velocities. A human body model places constraints upon the calculations (Paragraph [0089]), wherein identifying joint angle/velocities based on a human body model reads on the data being indicative of specific positions); 
an inferred position for that portion of the at least a portion of the body; or 
no position for that portion of the at least a portion of the body; and 
wherein the accuracy of the estimates of the at least one of joint positions and joint angles of the portion of the body over the specific period of time in the third set of data to determine the optimal second location for the second markerless sensor is determined based on one or both: 
a difference between the estimates in the third set of data and estimates determined using a marker-based system (Structured light allows marker accuracy without the complexity of intrusive markers or errors from misplaced markers (Paragraph [0106]); With associate anthropometric data from the database with the imagery, the system has created a mesh model of the subject and identified the likely joint locations from the tracking of the limbs. Anthropometric metric data provides maximum likelihood locations for the joint and may score the results of the preprocessing to make it match the measurement. The processing identifies the `true` joint locations by using the anthropometric metric data to establish the most likely location of the joint, thus constraining the estimation. However, the `true` joint location from the subject is compared to the anthropometric data to identify variations from the norm in joint structure (Paragraph [0259])); and 
a number of inferred positions and no positions in the first set of data and the second set of data.

Regarding claim 36, Reinhold teaches 
The system of claim 20, wherein the first location of the first markerless sensor comprises a first series of temporary locations relative to the body through which the first markerless sensor is moved, a first of the temporary locations of the first series being a first temporary location of the first markerless sensor and a last of the temporary locations of the first series being an optimal first location of the first markerless sensor (In the illustrated embodiment, a light source 101 maintains a constant pitch on the subject 102 and a tracker holds the subject's trunk at the center of a field of view as depicted in the sequence shown in FIG. 1. Stereo cameras 201 and 202 are able to find the same spot each time data is collected and measure the variations of local range (Paragraph [0044]); wherein movement of the sensor as the subject moves is considered to read temporary locations); 
wherein the second location of the second markerless sensor comprises a second series of temporary locations relative to the body through which the second markerless sensor is moved, a first of the temporary locations of the second series being a first temporary location of the second markerless sensor and a last of the temporary locations of the second series being an optimal second location of the second markerless sensor (In the illustrated embodiment, a light source 101 maintains a constant pitch on the subject 102 and a tracker holds the subject's trunk at the center of a field of view as depicted in the sequence shown in FIG. 1. Stereo cameras 201 and 202 are able to find the same spot each time data is collected and measure the variations of local range (Paragraph [0044]); wherein movement of the sensor as the subject moves is considered to read temporary locations); 
wherein the first temporary location of the first markerless sensor and the first temporary location of the second markerless sensor are adjacent to each other relative to the body (Figures 1-2); and 
wherein the optimal first location and the optimal second location are determined by iteratively altering the location of both the first and second markerless sensors relative to the body through the first and second series of temporary locations, and at each temporary location of the first and second series of temporary locations, checking an accuracy of the estimates of at least one of joint positions and joint angles of the portion of the body over the specific period of time in the third set of data to determine the optimal first location for the first markerless sensor and the optimal second location for the second markerless sensor (When the view angle for the cameras are suboptimal, the model derived may be used to derive the angle thus sense variations of the angle during walking. This information may be used to enhance the lower regime of the mesh model (Paragraph [0246])).

Regarding claim 37, Reinhold teaches 
The system of claim 36, wherein the first set of data includes data points indicative of a position for a plurality of predetermined portions of the at least a portion of the body over the period of time (The output of the Track Subject's Segments sub-function 903 and the Construct 3D Range Model sub-function 904 may be fused in the Create Motion Data sub-function 905 to generate data in the expected form, such as joint angles and velocities. A human body model places constraints upon the calculations (Paragraph [0089]), wherein identifying joint angle/velocities based on a human body model reads on the data being a predetermined portion of the body; (Paragraph [0044]), wherein tracking the trunk as the center also reads on being a predetermined portion of the body); 
wherein the second set of data includes data points indicative of a position for the plurality of predetermined portions of the at least a portion of the body over the period of time (The output of the Track Subject's Segments sub-function 903 and the Construct 3D Range Model sub-function 904 may be fused in the Create Motion Data sub-function 905 to generate data in the expected form, such as joint angles and velocities. A human body model places constraints upon the calculations (Paragraph [0089]), wherein identifying joint angle/velocities based on a human body model reads on the data being a predetermined portion of the body; (Paragraph [0044]), wherein tracking the trunk as the center also reads on being a predetermined portion of the body); 
wherein for each of the plurality of predetermined portions of the at least a portion of the body, the first set of data and the second set of data indicate either: 
a specific position for that portion of the at least a portion of the body (The output of the Track Subject's Segments sub-function 903 and the Construct 3D Range Model sub-function 904 may be fused in the Create Motion Data sub-function 905 to generate data in the expected form, such as joint angles and velocities. A human body model places constraints upon the calculations (Paragraph [0089]), wherein identifying joint angle/velocities based on a human body model reads on the data being indicative of specific positions); 
an inferred position for that portion of the at least a portion of the body; or 
no position for that portion of the at least a portion of the body; and 
wherein the accuracy of the estimates of the at least one of joint positions and joint angles of the portion of the body over the specific period of time in the third set of data to determine the optimal second location for the second markerless sensor is determined based on one or both: 
a difference between the estimates in the third set of data and estimates determined using a marker-based system (Structured light allows marker accuracy without the complexity of intrusive markers or errors from misplaced markers (Paragraph [0106]); With associate anthropometric data from the database with the imagery, the system has created a mesh model of the subject and identified the likely joint locations from the tracking of the limbs. Anthropometric metric data provides maximum likelihood locations for the joint and may score the results of the preprocessing to make it match the measurement. The processing identifies the `true` joint locations by using the anthropometric metric data to establish the most likely location of the joint, thus constraining the estimation. However, the `true` joint location from the subject is compared to the anthropometric data to identify variations from the norm in joint structure (Paragraph [0259])); and 
a number of inferred positions and no positions in the first set of data and the second set of data.

Regarding claim 39, Reinhold teaches 
The system of claim 1, wherein the first set of data includes data points indicative of position for a plurality of predetermined positions of the at least a portion of the body over the period of time (The output of the Track Subject's Segments sub-function 903 and the Construct 3D Range Model sub-function 904 may be fused in the Create Motion Data sub-function 905 to generate data in the expected form, such as joint angles and velocities. A human body model places constraints upon the calculations (Paragraph [0089]), wherein identifying joint angle/velocities based on a human body model reads on the data being a predetermined portion of the body; (Paragraph [0044]), wherein tracking the trunk as the center also reads on being a predetermined portion of the body); 
wherein the second set of data includes data points indicative of a position for the plurality of predetermined portions of the at least a portion of the body over the period of time (The output of the Track Subject's Segments sub-function 903 and the Construct 3D Range Model sub-function 904 may be fused in the Create Motion Data sub-function 905 to generate data in the expected form, such as joint angles and velocities. A human body model places constraints upon the calculations (Paragraph [0089]), wherein identifying joint angle/velocities based on a human body model reads on the data being a predetermined portion of the body; (Paragraph [0044]), wherein tracking the trunk as the center also reads on being a predetermined portion of the body); 
wherein the memory further comprises instructions that, when executed by the processor, cause the processor to generate: 
a third set of data based on both the first set of data and the second set of data (The optical flow data is processed to obtain the "hinge points" for the motion. This optical flow data is then mapped against a human body model to obtain joint motion in a Create Motion Data sub-function 905 (Paragraph [0087]), wherein the hinge points and mapped data is considered the third set of data); and 
a fourth set of data based on fusing the first set of data and the second set of data; and 
wherein the fourth set of data is indicative of weighted positions of the portion of the body over the specific period of time, the weighted positions based off of the positions in the first set of data, positions in the second set of data, or a combination thereof (Reference is made to FIG. 3 which shows the basic geometry used in the supporting analyses. An individual spot is imaged in both the right and the left cameras 301 and 302. The positions of the cameras and the pattern generators are known. Thus, recreation of a three dimensional set of points representative of the subject's body becomes simple geometry. The three dimensional position and velocity of each spot is then used to build a 3D point cloud for the subject (Paragraph [0061]); The point cloud is suitably used to generate a mesh model for the subject. The normals to the facets of the mesh may then be back propagated to the skeletal structure. In addition, an intermediate model generated by fusing the skeletal structure and mesh model by this process is used to generate a shadowing avatar. Further, the color imagery may be used to texture the mesh model and to generate a 3D model that may be rotated during observation to allow all sides of the subject to be viewed such as during walking or attempting to maintain balance (Paragraph [0062])).

Regarding claim 40, Reinhold teaches 
The system of claim 8, wherein the memory further comprises instructions that, when executed by the processor, cause the processor to generate a third set of data based on both the first set of data and the second set of data, the third set of data including data points indicative of estimates of at least one of joint positions and joint angles of the at least a portion of the body over the period of time (The optical flow data is processed to obtain the "hinge points" for the motion. This optical flow data is then mapped against a human body model to obtain joint motion in a Create Motion Data sub-function 905 (Paragraph [0087]), wherein the hinge points and mapped data is considered the third set of data); and 
wherein: 
if: 
the first set of data comprises a first specific position of a first portion of the body at a specific time; and 
the second set of data comprises a second specific position for the first portion of the body at the specific time; 
then: 
the third set of data comprises a weighted position for the first portion of the body at the specific time; 
wherein the weighted position is generated using an average of the first specific position and the second specific position (wherein this limitation is considered to be conditional and thus does not have patentable weight; however, for the sake of compact prosecution, Reinhold is considered to read on this limitation: The output of the Track Subject's Segments sub-function 903 and the Construct 3D Range Model sub-function 904 may be fused in the Create Motion Data sub-function 905 to generate data in the expected form, such as joint angles and velocities. A human body model places constraints upon the calculations (Paragraph [0089]), wherein identifying joint angle/velocities based on a human body model reads on the data being indicative of specific positions; The optical flow data is processed to obtain the "hinge points" for the motion. This optical flow data is then mapped against a human body model to obtain joint motion in a Create Motion Data sub-function 905 (Paragraph [0087]), wherein the hinge points and mapped data is considered the third set of data).

Regarding claim 41, Reinhold teaches 
The system of claim 8, wherein the memory further comprises instructions that, when executed by the processor, cause the processor to generate a third set of data based on both the first set of data and the second set of data, the third set of data including data points indicative of estimates of at least one of joint positions and joint angles of the at least a portion of the body over the period of time (The optical flow data is processed to obtain the "hinge points" for the motion. This optical flow data is then mapped against a human body model to obtain joint motion in a Create Motion Data sub-function 905 (Paragraph [0087]), wherein the hinge points and mapped data is considered the third set of data); and 
wherein: 
if: 
only one of the first set of data and the second set of data comprises a first specific position of a first portion of the body at a specific time; and 
the other of the first set of data and the second set of data comprises either an inferred position or no position for the first portion of the body at the specific time; 
then: 
the third set of data comprises a weighted position for the first portion of the body at the specific time; 
wherein the weighted position is generated using only the first specific position (wherein this limitation is considered to be conditional and thus does not have patentable weight).

Regarding claim 42, Reinhold teaches 
The system of claim 8, wherein the memory further comprises instructions that, when executed by the processor, cause the processor to generate a third set of data based on both the first set of data and the second set of data, the third set of data including data points indicative of estimates of at least one of joint positions and joint angles of the at least a portion of the body over the period of time (The optical flow data is processed to obtain the "hinge points" for the motion. This optical flow data is then mapped against a human body model to obtain joint motion in a Create Motion Data sub-function 905 (Paragraph [0087]), wherein the hinge points and mapped data is considered the third set of data); and 
wherein: 
if: 
the first set of data comprises a first inferred position of a first portion of the body at a specific time; and 
the second set of data comprises a second inferred position for the first portion of the body at the specific time; 
then: 
the third set of data comprises a weighted position for the first portion of the body at the specific time; 
wherein the weighted position is generated using an average of the first inferred position and the second inferred position (wherein this limitation is considered to be conditional and thus does not have patentable weight).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold in view of Molgaard (US-20070098250-A1, previously presented).

Regarding claim 26, Reinhold teaches 
The system of claim 25, wherein a Kalman filter is used (The same motion estimation filters used by the track body function may be suitably used to track the individual spots and to help determine the local velocity. The ensemble of spots may be tracked using a particle filter, a nonlinear extension of a Kalman filter designed to track sets of points (Paragraph [0086])). 
However, Reinhold fails to explicitly disclose that the Kalman filter is a linear Kalman filter. Molgaard discloses a system for detecting three dimensional positions of body parts, wherein Molgaard further discloses the use of a linear Kalman filter (This is done by linear Kalman filtering and consists of target state estimation and prediction (Molgaard, Paragraph [0064])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Reinhold so as to incorporate that the Kalman filter is a linear Kalman filter as taught by Molgaard as this amounts to mere simple substitution of one estimation and prediction filter for another with the similar expected result of processing and filtering data for joint tracking (MPEP 2143(I)(B)).

Regarding claim 27, Reinhold in view of Molgaard teaches 
The system of claim 26, wherein processing the fused positions with the linear Kalman filter generates data indicative of joint positions of the portion of the body over the specific period of time (The same motion estimation filters used by the track body function may be suitably used to track the individual spots and to help determine the local velocity. The ensemble of spots may be tracked using a particle filter, a nonlinear extension of a Kalman filter designed to track sets of points (Paragraph [0086])).

Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold in view of Jojic (US-6674877-B1, previously presented).

Regarding claim 28, Reinhold teaches 
The system of claim 25, wherein Reinhold discloses the use of a Kalman filter (The same motion estimation filters used by the track body function may be suitably used to track the individual spots and to help determine the local velocity. The ensemble of spots may be tracked using a particle filter, a nonlinear extension of a Kalman filter designed to track sets of points (Paragraph [0086])). 
However, Reinhold fails to explicitly disclose that the Kalman filter is an extended Kalman filter. Jojic discloses a system for digitally tracking objects in real time, wherein Jojic further discloses the use of an extended Kalman filter for tracking objects (an extended Kalman Filter (EKF) enforces the articulation constraints and can also improve the tracking performance by modeling the dynamics of the tracked object (Jojic, Col 3, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Reinhold so as to incorporate that the Kalman filter is an extended Kalman filter as taught by Jojic as this amounts to mere simple substitution of one estimation and prediction filter for another with the similar expected result of processing and filtering data for joint tracking (MPEP 2143(I)(B)) and so as to enforce articulation constraints and improve the tracking performance by modeling the dynamics of the tracked object (an extended Kalman Filter (EKF) enforces the articulation constraints and can also improve the tracking performance by modeling the dynamics of the tracked object (Jojic, Col 3, lines 1-4).

Regarding claim 29, Reinhold in view of Jojic teaches 
The system of claim 28, wherein processing the fused positions with the extended Kalman filter generates data indicative of joint angles of the portion of the body over the specific period of time (The same motion estimation filters used by the track body function may be suitably used to track the individual spots and to help determine the local velocity. The ensemble of spots may be tracked using a particle filter, a nonlinear extension of a Kalman filter designed to track sets of points (Paragraph [0086])).

Response to Arguments
Applicant's arguments filed 26 August 2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s arguments against the 35 U.S.C. 102(a)(1) rejections set forth in the previous action, specifically regarding the Applicant’s assertion that Reinhold fails to explicitly disclose that the second coordinate system is different than the first coordinate system.
Reinhold is considered to read on these limitations, as the two cameras used by Reinhold, each considered to read on each of the first markerless sensor and the second markerless sensor, take images in 2D (the stereo cameras use an Aptina MT9V034 CMOS sensor (Aptina, 2004). This sensor allows for agile image size that ranges up to 752.times.480 pixels (Reinhold, Paragraph [0047])), wherein because the sensors are collecting data in two dimensions relative to the position of the respective sensor, the second coordinate system would be different from the first coordinate system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791